At about 12:30 P.M., on December 18th, 1934, the plaintiff was driving his automobile in a westerly direction on Main Street in East Haven. Ahead of him was a truck owned by the defendant town and being operated in a westerly direction by its agent Melillo. Each vehicle was being operated at a reasonable rate of speed on the right *Page 207 
side of the highway. Hughes Street extends southerly from Main Street. Some distance before reaching the intersection of Main Street and Hughes Street, the plaintiff blew his horn, increased his speed and attempted to pass to the left of the truck. When the plaintiff had half lapped the truck and was a short distance east of the intersection of the two streets, Melillo turned left to enter Hughes Street and collided with the plaintiff's automobile. The truck was equipped with a mirror, permitting the driver sitting on the left side of the truck to see the whole width of Main Street, had he looked before turning. He did not look into the mirror until after he had turned toward the left. Instead of so looking into the mirror or looking back on his left side, he looked back over his right shoulder. He did not see the plaintiff's automobile. In making the left turn into Hughes Street, Melillo drove his truck to the left of the center of the intersection of the two highways. Melillo claims that he extended his arm to the left, indicating his intention to turn left. If he did so, it was too late for the plaintiff to avoid the collision. The collision was caused by negligence of the defendants without contributory negligence of the plaintiff.
The plaintiff suffered numerous abrasions and contusions and shock to his nervous system. He was visited by a physician and his wounds required six weeks for healing, and he still had some pain on March 12th, 1935. His doctor's bill was $31.
   Judgment may be entered that the plaintiff recover of the defendant damages of $831.